PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/260,399
Filing Date: 29 Jan 2019
Appellant(s): Zhu et al.



__________________
Orville R. Cockings (Reg. 42,424)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(A) (1) Appellant argues that the reference Naka et al [US 2019/0265655 A1] in view of Wang et al [CN 201810291520.01 A1] does not teach or discloses “It is respectfully submitted that in Naka, electrode 11 is not disclosed as being a part of the structure of antenna 10b, and for that matter antenna 10a or 10c. Each of antennas 10a, 10b, and 10c are disclosed as separate antennas and structures from that of electrode 11.” (see page 9 to 16 of appellant arguments)
Examiner disagrees:
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Naka discloses in Fig. 19, an inner trace (Fig. 19, 11 and 10b), the inner trace (Fig. 19, 11 and 10b) having a first end and second end (see annotated Fig. 19 below, 11 first end and second send);
an outer trace (Fig. 19, 10a), the outer trace having a first and second end (Fig. 19 see figure below), the first end of the outer trace (Fig. 19, see figure below) positioned adjacent to the second end of the inner trace (Fig. 19, see figure below); 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (the outer trace having a first and second end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (the inner trace having a first and second end)]
    PNG
    media_image2.png
    833
    713
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    833
    713
    media_image2.png
    Greyscale

[AltContent: oval]
    PNG
    media_image3.png
    680
    611
    media_image3.png
    Greyscale


[AltContent: textbox (the outer trace having a first end and a second end, the first end of the outer trace positioned adjacent to the second end of the inner trace)]


As shown above in Fig. 19 illustrate an antenna (10a and 10b) having an inner trace and outer trace. In Fig. 19, 10a, as broadly recited, is considered as having an outer trace and 10b and 11 is 

    PNG
    media_image4.png
    790
    575
    media_image4.png
    Greyscale

In response to appellant's argument that the references fail to show certain features of appellant invention, it is noted that the features upon which applicant relies (i.e., “a single antenna”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Naka and further evidence that the interpretation is unreasonable. Specifically, the Final Rejection acknowledges that Naka does not disclose that “the second end of the outer trace coupled to a feed for the antenna.” (FR, 12.) To cure this deficiency in Naka, the Final Rejection turns to Wang and states “the second end of the outer trace (Fig. 6, see second end of the outer trace (Fig. 6, see second end of the outer trace) coupled to a feed (Fig. 6, 303 feed) for the antenna (Paragraph [0089 & 0039])” and points to the below annotated drawing of Wang: As indicated above, the claimed “feed for the antenna” is being read on feed point 303. As such, here, in rejecting claims 1 and 6 (see FR, at 12, 19), the feed for the antenna is being read on a feed point. However, in rejecting these claims the feeder electrode in Naka is being as equivalent to an antenna. This inconsistency highlights the unreasonable manner in which Naka is being read.” (see page 13 of appellant arguments)
Examiner disagrees:  Appellant has incorrectly interpreted Naka teaching the feeder being an antenna. Actually, Naka teaches feeder connection point 15 (see paragraph [0073] of Naka) electrically magnetically coupled to 10a and 10b antennas and Wang teaches a feed point 303 and ground point 302. Since Naka does not show a ground, Wang shows and teaches a ground point. One of ordinary skill in the art would have combine Naka with Wang teaches to complete the circuit connected ground. Wang 
The use of the term ground (or earth) is so common in electrical and electronics applications that circuits in portable electronic devices such as cell phones and media players as well as circuits in vehicles may be spoken of as having a "ground" connection without any actual connection to the Earth, despite "common" being a more appropriate term for such a connection. This is usually a large conductor attached to one side of the power supply (such as the "ground plane" on a printed circuit 
Wang discloses wherein the inner trace and the outer trace (Fig. 6, see the inner trace and outer trace below) are positioned along a periphery of a wearable device (Paragraph [0039]) and coupled to a ground (Fig. 6, Ground Point); and the second end of the outer trace (Fig. 6, see second end of the outer trace) coupled to a feed (Fig. 6, 303 Feed) for the antenna (Paragraph [0080 & 0039]); 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The outer trace)][AltContent: arrow][AltContent: textbox (the inner trace)]
    PNG
    media_image5.png
    421
    420
    media_image5.png
    Greyscale


(A) (2) Appellant argues that the reference Naka et al [US 2019/0265655 A1] in view of Wang et al [CN 201810291520.01 A1] does not teach or discloses “when combined do not disclose the loop antenna” (see page 14 to 16 of appellant arguments)
Examiner disagrees:
Naka discloses in paragraph [0103] “The present invention can be applied to antennas other than a dipole antenna. FIG. 20 is a plan view of another example of placement of the antennas 10a and 10b and the feeder electrode 11. In the example of FIG. 20 (annotated below), an antenna 10c is a type of loop antennas, and has a shape of integrating the antennas 10a and 10b in FIG. 18 [Examiner Note: 
[AltContent: textbox (An inner trace)][AltContent: arrow][AltContent: textbox (an outer trace)][AltContent: arrow]
    PNG
    media_image4.png
    790
    575
    media_image4.png
    Greyscale


(A) (3) Appellant argues that the reference Naka et al [US 2019/0265655 A1] in view of Wang et al [CN 201810291520.01 A1] would not have been obvious to combine and the Final Rejection is unreasonable (see page 16 of appellant arguments). 
Examiner disagrees

Naka discloses in the example of FIG. 20, an antenna 10c is a type of loop antennas, and has a shape of integrating the antennas 10a and 10b in FIG. 18 and extending their edges. The antenna 10c is an annular antenna with a portion cut out and thus C-shaped. Such an antenna 10c can also increase reception sensitivity of radio waves by disposing the feeder electrode 11 on the back of the watch glass 31 (see paragraph [0103]). In other words, 10a and 10b are integrated to form a single antenna 10c in fig. 20.
Naka in Fig. 20, 10c is loop antenna and has 10c is interpreted an outer trace and 11 is interpreted as an inner trace.
[AltContent: arrow][AltContent: textbox (an outer trace)][AltContent: arrow][AltContent: textbox (An inner trace)]
    PNG
    media_image4.png
    790
    575
    media_image4.png
    Greyscale

 (B) (1) Appellant argues that the reference Choi et al [US 2017/0133752 A1] does not teach or discloses “the first antenna being a coupled loop antenna ….. the second antenna being a monopole antenna” (see page 16-17 of appellant arguments)
Examiner disagrees:
the first antenna may have a monopole antenna structure, and may have an analogous inverted-F antenna (IFA) structure by virtue of the ground part 679 so that the wavelength thereof may increase (see paragraph [0150]) and According to an embodiment of the present disclosure, the antenna may include a second antenna that has a radiation current 676 that is fed by the second feeding part 678 and is grounded to the board 693 through the third conductive member 671c and the ground part 679. The second antenna may have a loop-shaped structure (see paragraph [0151]).
In response to appellant arguments “And Choi, in multiple places, described antennas that he discloses as loop antennas. It is improper for the Final Rejection to rely on FIG. 6C for disclosure of the loop antenna feature of the first antenna and then switch over to FIG. 7C for disclosure of the remaining features of the first antenna. That type of parsing of the claim is improper since there is no support in Choi that the antenna in FIG. 7C is a loop antenna.” (see page 17, last 5 lines of appellant’s Brief)
Examiner disagrees:
The examiner did not cite Fig. 6C, but Fig. 6e, shows 676 as for the second antenna which later on the prior art discloses as a loop antenna (see paragraph [0151]) and Fig. 7c, discloses 729 as second antenna (see paragraph [0164] “The second conductive member 721b, the feeding part 724, and the ground part 725 may form the second antenna 729.”). As for the first antenna, in Fig. 6e, the first and second radiation currents 675a and 675b of the first antenna may operate as an antenna which is monopole antenna (see paragraph [0152]) and Fig. 7c, discloses 721 as a first antenna (see paragraph [0162] “The housing 721 may serve as an IFA. The IFA may include the first conductive member 721a that serves as a first antenna”). Therefore, both Figs. 6 and 7 teaches a device having monopole and loop antennas and then Fig. 7 relies upon variation or adjusting of length and the size of the antennas.
Choi discloses the relationship between Fig. 6e (see paragraph [0017] “FIGS. 6A to 6E are views illustrating configurations of antennas of electronic devices and graphs depicting operating characteristics of the antennas according to various embodiments of the present disclosure;”) and Fig. 7a-c (see paragraph [0018] “FIGS. 7A to 7F are views illustrating various configurations of antennas in accordance with locations of cut-off portions in housings of electronic devices according to various embodiments of the present disclosure and graphs depicting operating characteristics of the antennas”) showing resize the antennas by forming cut-off portions (see paragraph [0179] “According to an embodiment of the present disclosure, an antenna length for low-frequency resonance may be ensured by forming cut-off portions in a housing and using a coupling capacitor of cut-off portions. Alternatively, an electronic device may determine a resonance location in a high-frequency band by varying locations of a feeding part and a ground part that are formed in a housing” and paragraph [0165] “The graph 751 shows a variation in gain of the first antenna 728 according to frequency. The resonant frequency 752 may be determined according to the length of the first conductive member 721a and the locations of the feeding part 727 and the ground part 726. The resonant frequency 752 may be similar to the resonant frequency 722 of FIG. 7B. For example, the resonant frequencies made by the first antenna of FIG. 7A and the first antenna of FIG. 7C may be similar to each other. The second and third conductive members 701b and 701c of the first antenna of FIG. 7A may be shorter than the first conductive member 701a of the first antenna of FIG. 7C. By using the cut-off portions, the first antenna of FIG. 7A may be made shorter while making the same resonant frequency. For example, an effect of increasing the electrical length of the antenna may be obtained by adding a cut-off portion to the housing.”)
(B) (2) Appellant argues that the reference Choi et al [US 2017/0133752 A1] does not teach or discloses “an inner trace or an outer trace” (see page 18-19 of appellant arguments)
Examiner disagrees:
As broadly as claimed, the drawings shown below being annotated by the examiner, the prior art of record Choi teaches an inner trace and outer trace. Examiner is interpreting 721 of Choi has inner 
Choi discloses in Fig. 6e and 7a-7c, the first antenna (Fig. 7, 721a) being a coupled loop antenna (Fig. 6e, 679 and 678 & Paragraph [0146 & 0151] “The second antenna may have a loop-shaped structure”) having an inner and outer trace (Fig. 7, see inner and outer trace below), the outer trace (Fig. 7, see outer trace 721 below) having a first end coupled to a feed (Fig. 7c, 727) for the first antenna (Fig. 6, 721a); 
[AltContent: textbox (a first end configured to serve as a feed for the first antenna)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a first end configured to serve as a feed for the first antenna)][AltContent: arrow][AltContent: textbox (an inner trace)][AltContent: textbox (outer trace)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    549
    470
    media_image6.png
    Greyscale

the second antenna (Fig. 7c, 721b) being a monopole antenna (Paragraph [0150] “the first antenna may have a monopole antenna structure”) having a first end configured to serve as a feed (Fig. 7c, 724) for the first antenna (Fig. 7c, 721a); and wherein the first and second antennas (Fig. 7c, 721a-b) are positioned along a periphery of a wearable device (Fig. 7c, 721) and coupled to a common ground (Fig. 7c, 725 and 723 & Paragraph [0162]).
(Fig. 7c, the first end of 721b show in below) having a first end positioned adjacent (Paragraph [0156-160]) to the second end of the outer trace (Fig. 7c, the second of 721 show in below); 
[AltContent: textbox (the second end of the outer trace)][AltContent: textbox (the inner trace having a first end positioned)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image7.png
    672
    565
    media_image7.png
    Greyscale


(B) (3) Appellant argues that the reference Choi et al [US 2017/0133752 A1] does not teach or discloses “The arguments set forth above in section VIIA.3 are incorporated herein by reference, except that Naka is replaced by Choi where appropriate..” (see page 19 of appellant arguments)
Examiner disagrees:
The appellant has not provided any specific arguments and therefore, there is no argument to address. Arguments with respect to VIIA.3 were addressed above.  
(C) Appellant argues that dependent claims 4, 9-11, 14-16 and 18 would rise and fall with their respective independent claims 1, 6 and 12 (see page 19 of appellant arguments)
Examiner agrees. Separate arguments were not made for claims 4, 9-11, 14-16 and 18.
(D) (1) Appellant argues that dependent claims 2 and 17 does not teach or discloses “wherein the antenna is positioned in proximity to a second antenna of a different type without causing interference between the antenna and the second antenna.” (see page 19 – page 20 of appellant arguments)
Examiner disagrees:
Appellant states in his specification in paragraph [0003] “the two antennas, a coupled loop antenna and a monopole antenna, are located around the periphery of the housing and in relative proximity to one another” and in paragraph [0031] “For example, the first antenna 104 and second antenna 112 may be spaced relatively far, such as 0.46mm or more. Alternatively, and particularly when the two antennas are different types of antennas and would not interfere with each other, the first and second antennas may be positioned adjacent one another such that an end of the first antenna 104 is touching or almost touching an end of the second antenna 112” and in paragraph [0045] “Having a coupled loop antenna for GPS and a monopole antenna for wireless networks and/or short range wireless pairing minimizes the interference between the two antennas” Therefore, Examiner interpreted the prior art Choi as teaching two different types of antennas “Monopole and Loop” (Fig. 6 & Paragraph [0150] “According to an embodiment of the present disclosure, the first antenna may have a monopole antenna structure, and may have an analogous inverted-F antenna (IFA) structure by virtue of the ground part 679 so that the wavelength thereof may increase” and Fig. 6 & Paragraph [0151] “the antenna may include a second antenna that has a radiation current 676 that is fed by the second feeding part 678 and is grounded to the board 693 through the third conductive member 671c and the ground part 679. The second antenna may have a loop-shaped structure”). Examiner interpreting the limitation “without interference” as been obvious to one of ordinary skill in the art because these are two different types of antenna that are expected not to interfere with each other. Since the structure and use is similar to that of appellant’s specification, it will work in the same manner.
(D) (2) Appellant argues that dependent claims 3, 8 and 13 does not teach or discloses “wherein the first antenna has a length between one-half and one-fourth of the periphery of the wearable device” (see page 20 – page 21 of appellant arguments)
Examiner disagrees:
Choi discloses wherein the first antenna (Choi: Fig. 7c, 729) has a length (Choi: Paragraph [0164]) between one-half and one-fourth of the periphery of the wearable device (Choi: Fig. 7c, 721 & Paragraph [0162-164]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Naka in view of Choi with the first antenna has a length between one-half and one-fourth of the periphery of the wearable device for purpose of determine a resonance location in a high-frequency band by varying locations of a feeding part and a ground part that are formed in a housing as disclosed by Choi (Paragraph [0179]).
In this case, Choi discloses the motivation of modifying the antenna length for determine a resonance location in a high-frequency band by varying locations of a feeding part and a ground part that are formed in a housing shown in paragraph [0018] “Fig. 7a-f are views illustrating various  locations of cut-off portions in housings of electronic devices according to various embodiments of the present disclosure and graphs depicting operating characteristics of the antennas” and in paragraph [0179] “an antenna length for low-frequency resonance may be ensured by forming cut-off portions in a housing and using a coupling capacitor of cut-off portions. Alternatively, an electronic device may determine a resonance location in a high-frequency band by varying locations of a feeding part and a ground part that are formed in a housing.” Therefore, Choi varying the different lengths of the antennas shows in Fig. 7a-f would fit on one-half and one-fourth of the periphery of the wearable device for purpose of determine a resonance location in a high-frequency band by varying locations of a feeding part and a ground part that are formed in a housing as disclosed by Choi.
(D) (3) Appellant argues that dependent claims 5 and 7 does not teach or discloses “wherein the antenna is configured to be coupled to a carrier within the wearable device, the carrier having an inner leg and an outer leg, the outer leg is next to the inner leg, the inner leg and the outer legs connected at an apex by an arcuate surface” (see page 22 – page 23 of appellant arguments)
Examiner disagrees:
As broadly as claimed, Leep discloses wherein the carrier (Paragraph [0056]) has an inner leg (Fig. 6, see inner leg) and an outer leg (Fig. 6-7, 178), the outer leg (Fig. 6-7, 178) is angled towards the inner leg (Fig. 6, see inner leg), the inner (Fig. 6, see inner leg) leg and the outer legs (Fig. 6-7, 178) connected at an apex by an arcuate surface (Fig. 6, see apex by an arcuate surface).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (an apex by an arcuate surface)][AltContent: arrow][AltContent: textbox (the inner leg)][AltContent: arrow]
    PNG
    media_image8.png
    421
    450
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    338
    606
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    509
    515
    media_image10.png
    Greyscale


[AltContent: textbox (the carrier having an inner leg and an outer leg, the outer leg is next to the inner leg, the inner leg and the outer legs connected at an apex by an arcuate surface)]


(D) (4) Appellant argues that dependent claims 20 and 21 does not teach or discloses “wherein the inner trace and the outer trace form separate structures” as recited in claim 20 and “wherein the inner trace is aligned with the outer trace without the inner trace and outer trace touching each other.” as recited in claim 21 (see page 23 of appellant arguments)
Examiner disagrees:
As shown above in Fig. 19 illustrate an antenna (10a and 10b) having an inner trace and outer trace. In Fig. 19, 10a considered as outer trace and 10b and 11 is considered as inner trace. Naka has similar structure as the appellant teaching an antenna. 10a, 10b and 11 has inner trace and outer trace. 
Naka discloses wherein the inner trace (Fig. 19, 11 and 10b) and the outer trace (Fig. 19, 10a) form separate structures (Paragraph [0102]).
[AltContent: textbox (inner trace)][AltContent: textbox (the outer trace)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    833
    713
    media_image2.png
    Greyscale

As broadly as claimed the claim is reasonably interpreted in regards to the limitation recited in claim 20, the examiner is interpreting 10a and 10b having an inner and outer trace respectively shown in fig 19 above and as well as being separate structure in which its separated by 15.
In regards to claim 21. Naka in view of Wang discloses the antenna of claim 20, wherein the inner trace (Fig. 3 and 18, 10b) is aligned with the outer trace (Fig. 3 and 18, 10a) without the inner trace and outer trace touching each other (Paragraph [0102]).
[AltContent: textbox (without the inner trace and outer trace touching each other)][AltContent: arrow]
    PNG
    media_image11.png
    410
    602
    media_image11.png
    Greyscale

[AltContent: textbox (without the inner trace and outer trace touching each other)][AltContent: arrow]
    PNG
    media_image12.png
    681
    555
    media_image12.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844 

/Hien H. Phan/
Quality Assurance Specialist, TC 2800 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.